Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. 2010/0303472 A1) in view of Takamuku et al. (U.S. Patent Application Pub. 2019/0074903 A1) and Negus (U.S. Patent Application Pub. 2017/0318589 A1).
Regarding claim 1, Miller et al. teaches a method comprising: selecting, by circuitry of a calibration system (Miller et al. teaches in paragraph [0028] that the procedure of FIG. 3 is performed when the transceiver of FIG. 3 is powered up and when the transceiver is re-enabled after being disabled. Therefore, the procedure comprises a calibration or training stage), a first calibration waveform for input to a digital predistortion circuit of a transmitter (Miller et al. teaches in FIG. 3 a transmitter with predistortion——adaptive filter 110—— comprising a photodiode 112 for capturing an output of the transmitter, an error function block 140 for comparing the output with a reference and an algorithm and controller block 150 for selecting tap weights of the filter 110 ——see step 312 of FIG. 4); storing the calibration data in nonvolatile memory associated with the transmitter (Miller et al. teaches in paragraph [0037] storing settings in the NVM of the microcontroller 160). The differences between Miller et al. and the claimed invention are (a) Miller et al. does not teach estimating an initial predistortion coefficient and (b) Miller et al. does not teach wherein the first calibration waveform is selected to reduce a peak-to-power ratio for a signal. Takamuku et al. teaches in FIG. 2 and claim 1 a tap coefficient initial value calculator for calculating an initial value of a coefficient of the second adaptive compensator by comparing the first known-signal with its true value. One of ordinary skill in the art would have been motivated to combine the teaching of Takamuku et al. with the system of Miller et al. because such initial setting minimizes the error according to the calculation based on the reference signal.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the initial coefficient setting based on the comparison of the first known-signal with its true value, as taught by Takamuku et al., in the system of Miller et al.
The combination of Miller et al. and Takamuku et al. still fails to teach that the first calibration waveform is selected to reduce a peak-to-power ratio for a signal. Negus teaches calibration. Negus teaches in paragraph [0186] that calibration for pre-distortion can be used to account for non-linearities, peak-to-average power ratio (PAPR) reduction etc. These correspond to the plurality of mapping circuit configurations. One of ordinary skill in the art would have been motivated to combine the teaching of Negus with the modified system of Miller et al. and Takamuku et al. because reducing PARP prevent signal distortion due to power saturation.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce PARP, as taught by Negus, in the modified system of Miller et al. and Takamuku et al.
The Examiner notes that choosing PARP reduction as the first calibration objective is a design choice and does not involve undue experimentation and, therefore, is obvious to one of ordinary skill in the art.
Regarding claim 2, Miller et al. teaches in FIG. 4 and paragraph [0031] determining tap weights of the adaptive filter and in paragraph [0037] storing the setting in NVM of the microcontroller 160.
Regarding claim 6, Miller et al. teaches in FIG. 2 laser diode 104 and in claim 6 that the driver circuit determines the modulation current and bias current of the laser
Claim(s) 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., Takamuku et al. and Negus as applied to claims 1-2 and 6 above, and further in view of Carlsson (U.S. Patent Application Pub. 2015/0326327 A1).
Miller et al., Takamuku et al. and Negus have been discussed above in regard to claims 1-2 and 6. The difference between Miller et al., Takamuku et al. and Negus and the claimed invention is that Miller et al., Takamuku et al. and Negus do not teach one or more lookup table. Carlsson teaches transmitter calibration. In particular, Carlsson teaches in paragraph [0029] using test signals with different parameters to obtain corresponding circuit parameters which are stored in lookup tables (LUTs) to be used during operation (see paragraph [0033]). The LUTs are equivalent to the NVM 160 of FIG. 2 of Miller et al. One of ordinary skill in the art would have been motivated to combine the teaching of Carlsson with the modified system of Miller et al., Takamuku et al. and Negus because LUTs organize data so that they can be easily retrieved.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LUTs for storing filter tap configuration, as taught by Carlsson, in the modified system of Miller et al., Takamuku et al. and Negus.
Regarding claim 4, Carlsson teaches in paragraph [0029] to select waveform that may occur during operation.
Regarding claim 5, Negus teaches in paragraph [0186] that calibration for pre-distortion can be used for peak-to-average power ratio (PAPR) reduction.
Regarding claim 7, Carlsson teaches in paragraph [0029] using test signals with different parameters.
Regarding claim 8-9, Carlsson teaches in paragraph [0029] using test signals with different parameters including amplitude (magnitude) and the calibration is performed many times, one for each set of values of the parameters.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., Takamuku et al. and Negus as applied to claims 1-2 and 6 above, and further in view of Castro et al. (U.S. Patent Application Pub. 2018/0109318 A1).
Miller et al., Takamuku et al. and Negus have been discussed above in regard to claims 1-4, 6-9, 11-14 and 16-19. The difference between Miller et al., Takamuku et al. and Negus and the claimed invention is that Miller et al., Takamuku et al. and Negus do not teach performing calibration for a plurality of calibration temperatures. Castro et al. teaches in FIG. 6 and paragraph [0065] to calibrate and store parameters for operating the transmitter under various environment temperature. One of ordinary skill in the art would have been motivated to combine the teaching of Castro et al. with the modified system of Miller et al., Takamuku et al. and Negus because the transmitter may be operated under different environmental conditions.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate and store parameters for operating the transmitter under various environment temperature, as taught by Castro et al., in the modified system of Miller et al., Takamuku et al. and Negus.
Allowable Subject Matter
Claims 11-20 are allowed.
Response to Arguments
Applicant's arguments filed 2 November 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl13 November 2022




/SHI K LI/Primary Examiner, Art Unit 2637